1

2
      JOSEPHINE M. GERRARD (CBN 303221)
3     Gerrard Law Offices
      1791 Solano Avenue, Suite F01
4
      Berkeley, California 94707
5     Tel: (510) 838-0529
6     Fax: (510) 280-1635
       jo@gerrardlawoffices.com
7
      Attorney for Plaintiff Regina Bullock
8

9                              UNITED STATES DISTRICT COURT
10                            EASTERN DISTRICT OF CALIFORNIA
11

12
     REGINA BULLOCK,                            No. 2:18-cv-00419-DB
13
                 Plaintiff,
14
                                                STIPULATION AND ORDER FOR
     vs.                                        ATTORNEY'S FEES AND COSTS
15
                                                PURSUANT TO THE EQUAL
16   ANDREW SAUL, COMMISSIONER OF SOCIAL        ACCESS TO JUSTICE ACT. 28
     SECURITY
17
                 Defendant
18

19

20
                 IT IS HEREBY STIPULATED by and between the parties, through their
21

22   undersigned counsel, subject to the Court’s approval, that Plaintiff be awarded
23
     attorney fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), in
24

25   the amount of SIX THOUSAND FIVE HUNDRED DOLLARS ($6,500.00). This amount
26
     represents compensation for all legal services rendered on behalf of Plaintiff by
27   STIPULATION AND ORDER FORATTORNEY'S FEES AND COSTSPURSUANT TO THE EQUALACCESS
     TO JUSTICE ACT. 28 - 1
28
1
     counsel in connection with this civil action, in accordance with 28 U.S.C. §
2

3    2412(d). After the Court issues an order for EAJA fees and expenses to Plaintiff,
4
     the government will consider the matter of Plaintiff’s assignment of EAJA fees and
5

6    expenses to Plaintiff’s attorney. Pursuant to Astrue v. Ratliff, 130 S.Ct.2521 (U.S.
7
     June 14, 2010), the ability to honor the assignment will depend on whether the
8

9    fees and expenses are subject to any offset allowed under the United States
10
     Department of the Treasury’s Offset Program. Fees and expenses shall be made
11

12   payable to Plaintiff, but if the Department of the Treasury determines that
13
     Plaintiff does not owe a federal debt, then the government shall cause the
14

15   payment of fees, expenses and costs to be made directly to Josephine M. Gerrard,
16
     pursuant to the assignment executed by Plaintiff. Any payments made shall be
17

18   delivered to Plaintiff’s counsel. This stipulation constitutes a compromise
19
     settlement of Plaintiff's request for EAJA attorney fees and expenses, and does
20

21   not constitute an admission of liability on the part of Defendant under the EAJA.
22
     Payment of the agreed amount shall constitute a complete release from, and bar
23

24   to, any and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to
25
     EAJA attorney fees and expenses in connection with this action. This award is
26

27   STIPULATION AND ORDER FORATTORNEY'S FEES AND COSTSPURSUANT TO THE EQUALACCESS
     TO JUSTICE ACT. 28 - 2
28
    1
         without prejudice to the rights of Plaintiff’s counsel to seek Social Security Act
    2

    3    attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
    4
         DATE: September 13, 2019
    5

    6                                                 /s/ Josephine M. Gerrard
    7                                                 JOSEPHINE M. GERRARD
                                                      Attorney for Plaintiff
    8

    9                                                By email
    10                                               /s/ Jeffrey Chen
                                                     JEFFREY CHEN
    11
                                                     Attorney for Defendant,
    12                                               SSA
    13
                                                     /s/ Edward Alan Olsen
    14
                                                     EDWARD ALAN OLSEN
    15                                               Attorney for Defendant
    16

    17

1   18                                     ORDER
    19         Pursuant to the parties’ stipulation, IT IS SO ORDERED.
    20   DATED: September 26, 2019              /s/ DEBORAH BARNES
    21                                          UNITED STATES MAGISTRATE JUDGE
    22

    23

    24

    25

    26

    27   STIPULATION AND ORDER FORATTORNEY'S FEES AND COSTSPURSUANT TO THE EQUALACCESS
         TO JUSTICE ACT. 28 - 3
    28
